1    ROGERS JOSEPH O’DONNELL
     Renée D. Wasserman (State Bar No. 108118)
2    rwasserman@rjo.com
     Alecia E. Cotton (State Bar No. 252777)
3    acotton@rjo.com
     Emily A. Wieser (State Bar No. 311315)
4    ewieser@rjo.com
     311 California Street
5    San Francisco, California 94104
     Telephone: 415.956.2828
6    Facsimile: 415.956.6457
7    Attorneys for Defendant
     BRISTOL FARMS
8
9
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
     JAMES FARR, individually and on               Case No. 2:19-cv-05800-MWF-JC
13   behalf of all others similarly situated,
                                                   PROTECTIVE ORDER
14                       Plaintiff,
                                                   Date of first filing: July 3, 2019
15         vs.
16   BRISTOL FARMS, a California
     corporation; and DOES 1 to 10,
17   inclusive,
18                       Defendants.
19
20   IT IS HEREBY ORDERED that:
21                Pursuant to stipulation of the undersigned parties, the terms of this
22   Protective Order (“Order”) shall govern the handling of Plaintiff James Farr’s
23   (“Farr” or “Plaintiff’) and stipulating Defendant Bristol Farms’ (“Defendant”)
24   confidential, private, proprietary, trade secret, or otherwise protected documents
25   and/or information in the above captioned case, James Farr v. Bristol Farms,
26   USDC Central District Court Case No. 2:19-cv-05800-MWF-JC (the “Litigation”),
27   exchanged by any parties to the Litigation after the issuance of this Order. This
28                                                                                      Page 1
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                        508014.1
1    Order shall apply to Plaintiff and Defendant that have executed this Order in the
2    Litigation that file with the Court a Stipulation To Be Bound By Protective Order in
3    the form attached as Exhibit 1. Plaintiff and Stipulating Defendant are collectively
4    referred to as the “Parties” and individually as a “Party.”
5    1.    PURPOSES AND DEFINITIONS
6          1.1     Any Party responding to any request to produce or exchange
7    information or documents, or any discovery, who objects to the disclosure of such
8    information or documents it deems to be confidential, protected by the right of
9    privacy, proprietary, trade secret, competitively sensitive, or otherwise protected or
10   prohibited by law from disclosure (referred to herein as “Protected Information”)
11   may disclose such Protected Information pursuant to this Order.
12         1.2     Any person or entity that chooses to designate documents and
13   information as Protected Information shall make such designations only as to those
14   documents and information the person or entity believes in good faith contain:
15                 (A)   Trade secrets (as defined by California Civil Code Section
16   3426.1(d));
17                 (B)   Non-public communications with regulators or other
18   governmental bodies that are protected from disclosure by statute or regulation;
19                 (C)   Information reflecting non-public business or financial
20   information and/or confidential competitive information which, if disclosed, could
21   result in competitive harm to the disclosing Party;
22                 (D)   Information subject to federal or state privacy rights; or
23                 (E)   Any other information that is otherwise protectable under
24   California law and Federal law.
25         1.3     Any documents produced pursuant to this Order shall be identified
26   with the following designation: (i) “CONFIDENTIAL INFORMATION FOR USE
27   ONLY IN JAMES FARR V. BRISTOL FARMS” (“Confidential Information”);
28                                                                                      Page 2
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                        508014.1
1    (ii) “CONFIDENTIAL - RESTRICTED INFORMATION FOR USE ONLY IN
2    JAMES FARR V. BRISTOL FARMS” (“Confidential-Restricted Information”);
3    (iii) “CONFIDENTIAL - FOR PLAINTIFF ONLY FOR USE ONLY IN JAMES
4    FARR V. BRISTOL FARMS” (“Plaintiff Only Information”); or (iv)
5    “CONFIDENTIAL - FOR DESIGNATED PARTIES ONLY FOR USE ONLY IN
6    JAMES FARR V. BRISTOL FARMS” (“For Designated Parties Only”), or
7    substantially similar language, so as to identify all documents, tangible things, and
8    other property that pertains to this Order.
9          1.4    This Order does not apply to the use of Protected Information at trial.
10   A Party may apply to the Court pursuant to the Federal Rules of Civil Procedure
11   and the Local Rules for the Central District of California to seal Protected
12   Information at trial.
13         1.5    The Party that produces or provides Protected Information
14   (“Designating Party”) to another receiving Party (“Receiving Party”) may designate
15   such information or document as: (i) “Confidential Information;” (ii) “Confidential-
16   Restricted Information;” (iii) “Plaintiff Only Information;” or (iv) “For Designated
17   Parties Only.”
18         1.6    The designation of materials as “Confidential Information,”
19   “Confidential-Restricted Information,” or “Plaintiff Only Information” refers to
20   Protected Information designated by a Stipulating Defendant, which a Stipulating
21   Defendant believes in good faith contains one or more of the categories of
22   information and/or documents set forth in Paragraph 1.2(a)-(e).
23         1.7    The designation of materials as “For Designated Parties Only” refers
24   to Protected Information designated by the Plaintiff, which is being produced only
25   to particular designated defendant(s) and counsel for the designated defendant(s).
26
27
28                                                                                    Page 3
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                      508014.1
1    2.    DESIGNATING PROTECTED INFORMATION
2          2.1    Any documents produced pursuant to this Order shall be stamped as: (i)
3    “CONFIDENTIAL INFORMATION FOR USE ONLY IN JAMES FARR V.
4    BRISTOL FARMS” (for Confidential Information); (ii) “CONFIDENTIAL -
5    RESTRICTED INFORMATION FOR USE ONLY IN JAMES FARR V. BRISTOL
6    FARMS” (for Confidential-Restricted Information); (iii) “CONFIDENTIAL - FOR
7    PLAINTIFF ONLY FOR USE ONLY IN JAMES FARR V. BRISTOL FARMS”
8    (for Plaintiff Only Information); or (iv) “CONFIDENTIAL - FOR DESIGNATED
9    PARTIES ONLY FOR USE ONLY IN JAMES FARR V. BRISTOL FARMS” (for
10   Designated Parties Only Information), or substantially similar language. For multi-
11   page documents that are bound together by staple or other permanent binding, the
12   above-referenced designation legends need only be affixed to the first page in order
13   for the entire bound document to be designated accordingly. All such information
14   may be produced in either hard copy or Adobe portable document format (pdf), at the
15   option of the Party producing the Protected Information, and shall include
16   consecutively numbered Bates stamps so as to identify all documents to which this
17   Order applies.
18         2.2    Subject to, and without waiver of any objections, the Designating
19   Party may respond to any written discovery and disclose and produce Protected
20   Information as follows:
21                a.     Interrogatories and Requests for Admission: Clearly
22   designating Protected Information contained within the interrogatory response or
23   the request for admission response in the language and manner provided in
24   Paragraph 2.1 above.
25                b.     Requests for Production of Documents: Producing documents
26   that contain Protected Information in the manner provided in Paragraph 2.1 above.
27
28                                                                                    Page 4
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                      508014.1
1          2.3    The disclosure of Protected Information shall only be made as
2    provided herein. Unless this Order states otherwise, Protected Information
3    produced or exchanged pursuant to this Order is to be produced only to the
4    Receiving Parties and to the persons expressly authorized under this Order, is to be
5    used solely for the purpose of preparing for and conducting the Litigation or any
6    related form of alternative dispute resolution, and is not to be shown to, discussed
7    with, or otherwise disclosed to any other persons or entities, except as otherwise
8    provided herein.
9          2.4    Unless otherwise agreed upon in writing by the Designating Party or
10   pursuant to court order, Protected Information designated as “CONFIDENTIAL
11   INFORMATION FOR USE ONLY IN JAMES FARR V. BRISTOL FARMS,” shall
12   not be disclosed to any person or entity other than the following:
13                a.     a Party to the Litigation, including without limitation, employees
14                       and in-house counsel for a Party;
15                b.     outside counsel for the respective Parties whose firm is counsel
16                       of record in this Litigation;
17                c.     consulting experts and testifying experts and their employees who
18                       have been engaged by counsel for a Party for the purpose of
19                       assisting in this action, but only if (1) it is reasonable to disclose
20                       the document or information to them for purposes of this action;
21                       and (2) they have signed a declaration in the form of Exhibit 2;
22                d.     secretaries, paralegals, and other clerical or similar support
23                       personnel employed by or retained by counsel of record for any
24                       Party, but only if it is reasonably necessary to disclose the
25                       document or information to them for purposes of this Litigation;
26
27
28                                                                                          Page 5
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                           508014.1
1                 e.    the Court, including judicial employees and all other necessary
2                       personnel, including court reporters employed by or retained by
3                       the Court;
4                 f.    a court reporter or videographer for a deposition retained by one
5                       or more of the Parties for purposes of this Litigation who has
6                       executed a declaration in the form of Exhibit 2;
7                 g.    the author, addressee, or any other person or entity identified as
8                       a recipient of specified Confidential Information who would
9                       otherwise be entitled to receive it; and
10                h.    any mediator or arbitrator the parties hereto engage in this
11                      matter or that the Court appoints, provided such person has
12                      signed the acknowledgement attached as Exhibit 2.
13         2.5    Unless otherwise agreed upon in writing by the Parties or pursuant to
14   court order, Protected Information designated as “CONFIDENTIAL -
15   RESTRICTED INFORMATION FOR USE ONLY IN JAMES FARR V. BRISTOL
16   FARMS,” or substantially similar language that at a minimum incorporates the
17   words “confidential” and “restricted,” shall not be disclosed to any person or entity
18   other than the following:
19                a.    counsel for the respective Parties whose firm is counsel of
20                      record in this action or who are otherwise assisting in the
21                      prosecution or defense thereof;
22                b.    consulting experts and testifying experts and their employees
23                      who have been engaged by counsel for a Party for the purpose
24                      of assisting in this action, but only if (1) it is reasonable to
25                      disclose the document or information to them for purposes of
26                      this action; (2) they are not parties to the Litigation; (3) they are
27                      not officers, directors, or employees of parties to the Litigation,
28                                                                                         Page 6
     PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                           508014.1
1                        of affiliates of parties to the Litigation, or of competitors of
2                        parties to the Litigation; and (4) they have signed a declaration
3                        in the form of Exhibit 2;
4                 c.     secretaries, paralegals, and other clerical or support personnel
5                        employed by or retained by counsel for a Party, but only if (1) it
6                        is reasonable to disclose the document or information to them
7                        for purposes of this action; (2) they are not parties to the
8                        Litigation; and (3) they are not officers, directors, or employees
9                        of parties to the Litigation, of affiliates of parties to the
10                       Litigation, or of competitors of parties to the Litigation;
11                d.     the Court, including judicial employees and all other necessary
12                       personnel, including court reporters employed by or retained by
13                       the Court;
14                e.     a court reporter retained by one or more of the parties to the
15                       Litigation for purposes of this Litigation who has executed a
16                       declaration in the form of Exhibit 2;
17                f.     the author, addressee, or any other person or entity identified as
18                       a recipient of specified Confidential-Restricted Information who
19                       would otherwise be entitled to receive it; and
20                g.     the Designating Party.
21         2.6    Unless otherwise agreed upon in writing by the Parties or pursuant to
22   court order, Protected Information designated as “CONFIDENTIAL - FOR
23   PLAINTIFF ONLY FOR USE ONLY IN JAMES FARR V. BRISTOL FARMS,”
24   shall not be disclosed to another party to the Litigation, another party to the
25   Litigation’s counsel, or to any person or entity other than the following:
26                a.     counsel of record for Plaintiff;
27                b.     Plaintiff’s consulting experts and testifying experts and their
28                                                                                          Page 7
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                            508014.1
1                       employees who have been engaged by counsel for Plaintiff for
2                       the purpose of assisting in this action, but only if (1) it is
3                       reasonable to disclose the document or information to them for
4                       purposes of this action; (2) they are not parties to the Litigation;
5                       (3) they are not officers, directors, or employees of parties to the
6                       Litigation, of affiliates of parties to the Litigation, or of
7                       competitors of parties to the Litigation; and (4) they have signed
8                       a declaration in the form of Exhibit 2;
9                 c.    secretaries, paralegals, and other clerical or support personnel
10                      employed by or retained by counsel for Plaintiff, but only if (1)
11                      it is reasonable to disclose the document or information to them
12                      for purposes of this action; (2) they are not parties to the
13                      Litigation; and (3) they are not officers, directors, or employees
14                      of parties to the Litigation, of affiliates of parties to the
15                      Litigation, or of competitors of parties to the Litigation;
16                d.    the Court, including judicial employees and all other necessary
17                      personnel, including court reporters employed by or retained by
18                      the Court;
19                e.    the author, addressee, or any other person or entity identified as
20                      a recipient of specified Plaintiff Only Information who would
21                      otherwise be entitled to receive it; and
22                f.    the Designating Party.
23         2.7    Unless otherwise agreed upon in writing by the Parties or pursuant to
24   court order, Protected Information designated as “CONFIDENTIAL - FOR
25   DESIGNATED PARTIES ONLY FOR USE ONLY IN JAMES FARR V. BRISTOL
26   FARMS,” or substantially similar language, shall not be disclosed to any person or
27   entity other than the following:
28                                                                                       Page 8
     PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                         508014.1
1                a.     counsel of record for the party “designated” by Plaintiff;
2                b.     consulting experts and testifying experts and their employees
3                       who have been engaged by counsel for the “designated” party
4                       for the purpose of assisting in this action, but only if (1) it is
5                       reasonable to disclose the document or information to them for
6                       purposes of this action; (2) they are not parties to the Litigation;
7                       (3) they are not officers, directors, or employees of parties to the
8                       Litigation, of affiliates of parties to the Litigation, or of
9                       competitors of parties to the Litigation; and (4) they have signed
10                      a declaration in the form of Exhibit 2;
11               c.     secretaries, paralegals, and other clerical or support personnel
12                      employed by or retained by counsel for a “designated” party, but
13                      only if (1) it is reasonable to disclose the document or
14                      information to them for purposes of this action; (2) they are not
15                      parties to the Litigation; and (3) they are not officers, directors,
16                      or employees of parties to the Litigation, of affiliates of parties
17                      to the Litigation, or of competitors of parties to the Litigation;
18               d.     the Court, including judicial employees and all other necessary
19                      personnel, including court reporters employed by or retained by
20                      the Court;
21               e.     a court reporter retained by one or more of the parties to the
22                      Litigation for purposes of this Litigation who has executed a
23                      declaration in the form of Exhibit 2; and
24               f.     the author, addressee, or any other person or entity identified as
25                      a recipient of specified Designated Party Only Information who
26                      would otherwise be entitled to receive it.
27
28                                                                                       Page 9
     PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                         508014.1
1    3.    USE OF PROTECTED INFORMATION AT DEPOSITIONS
2          3.1    If a Party wishes to divulge Protected Information during a deposition
3    at which one or more persons are present to whom disclosure is not permitted under
4    Paragraphs 2.4, 2.5, 2.6, or 2.7, then the following procedures shall be followed:
5                 a.     If a Receiving Party anticipates that Protected Information will
6    be divulged in deposition, it shall provide at least five (5) days’ written notice to the
7    Designating Party prior to questioning at the deposition. The Receiving Party may
8    not divulge Protected Information during the deposition in the absence of an
9    agreement with the Designating Party or a Court order permitting the disclosure,
10   unless the deponent is shown on the document as an author or recipient or would be
11   otherwise entitled to receive it.
12                b.     Any questioning of the deponent that relates to any Protected
13   Information shall be conducted with only the following persons entitled to be
14   present: (1) the deponent, who is permitted access to the information under this
15   Order provided that he or she has agreed to be bound by this Order by signing a
16   declaration in the form of Exhibit 2; (2) outside counsel representing the deponent
17   and who has executed a declaration in the form of Exhibit 2 (unless that counsel is
18   outside counsel for Plaintiff or outside counsel for the Designating Party, as such
19   counsel are authorized to be present during any questioning of the deponent and are
20   not required to sign Exhibit 2); (3) any designated representative of the Designating
21   Party that produced the Protected Information; (4) any consultant or expert or
22   employee of the Party conducting the deposition, to the extent they are authorized
23   individuals under Paragraphs 2.4 through 2.7, as applicable; (5) outside counsel of
24   record for the Party conducting the deposition; (6) the court reporter or
25   videographer, who has executed a declaration in the form of Exhibit 2; (7) any
26   other person authorized to be present by prior order of the Court; (8) any other
27   person authorized to be present by counsel for the Designating Party; and (9) any
28                                                                                       Page 10
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                        508014.1
1    counsel (or their staff) for a Party, to the extent they are authorized individuals
2    under Paragraphs 2.4 through 2.7, as applicable.
3                 c.     The confidential portion of the deposition shall be separately
4    transcribed and shall be sealed and marked with the appropriate confidentiality
5    designation by the court reporter. Any portion of the deposition so designated shall
6    not be made part of the public transcript. Designations of transcripts will apply to
7    any corresponding portions of an audio or video recording of the testimony. The
8    sealed portions of the transcript may only be provided to the persons authorized
9    under this Order.
10                d.     If documents containing Protected Information are used in
11   deposition, they shall be marked pursuant to Paragraph 2.1 and shall be attached
12   only to the confidential transcript.
13                e.     Within thirty (30) days of receipt of the certified deposition
14   transcript, any Party may mark any portion of the deposition transcript containing
15   such information with the appropriate confidentiality designation. The Party
16   seeking to mark a deposition transcript, or portions of a deposition transcript with a
17   confidentiality designation after the certified transcript has been prepared shall
18   promptly notify all persons who were present at the deposition of its intent to do so,
19   shall instruct the court reporter to conform the deposition transcript to Paragraph
20   3.1(c), and shall bear all reasonable costs related thereto.
21                f.     A Designating Party may de-designate any portion of the
22   deposition transcript that the Party previously had designated as Protected
23   Information, by promptly notifying in writing all other Parties and all persons who
24   were present at the deposition of its intent to de-designate. The notice shall identify
25   with specificity the portion or portions of the transcript that no longer are
26   designated as Protected Information. The Designating Party shall instruct the court
27   reporter to produce a new certified copy of the deposition transcript that removes
28                                                                                         Page 11
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                           508014.1
1    any confidentiality designations as appropriate, and shall bear all reasonable costs
2    related thereto.
3    4.    FILING PROTECTED INFORMATION
4          4.1    Any motions or pleadings or any other court filings that may reveal
5    Protected Information subject to this Order shall be submitted in accordance with
6    the Federal Rules of Civil Procedure and the Local Rules for the Central District of
7    California. If any Party seeks to file Protected Information or disclose Protected
8    Information designated as such by another Party as a basis for adjudication other
9    than discovery motions or proceedings, the filing Party must meet and confer with
10   the Designating Party at least ten (10) calendar days prior to the intended filing date
11   to offer the Designating Party the opportunity to evaluate whether the designated
12   materials require filing under seal, and to either (a) remove the Confidential
13   designation, or (b) prepare a motion or application to file under seal.
14   5.    INADVERTENT PRODUCTION
15         5.1    If a Designating Party inadvertently produces Protected Information
16   without designating it as such in accordance with this Order, the Designating Party
17   shall notify all Receiving Parties of the proper designation of the Protected
18   Information as soon as practical after discovery of the error by the Designating
19   Party. The Designating Party shall provide the Receiving Parties with a
20   replacement of the Protected Information marked in accordance with this Order.
21   Upon receipt of the properly designated document or information: (a) the document
22   or information shall be treated by the Receiving Parties as if it had been timely
23   designated as Protected Information under this Order; and (b) the Receiving Parties
24   shall use reasonable efforts to identify any other persons or entities to whom the
25   information in question was given. It shall then be the burden of the Receiving
26   Parties to collect in good faith all such Protected Information from persons and
27   entities who would not have been entitled access thereto if the document or
28                                                                                       Page 12
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                         508014.1
1    information had been so designated at the outset. The Receiving Parties shall use
2    reasonable efforts to protect from disclosure any unmarked copies of the Protected
3    Information in their possession, by destroying or returning to the Designating Party
4    any unmarked copies of the Protected Information in their possession. The
5    inadvertent disclosure or inadvertent mis-marking by a Designating Party of
6    documents or information that the Designating Party believes to be confidential
7    shall not automatically be deemed a waiver in whole or in part of the Designating
8    Party’s claim of confidentiality, either as to the specific document or information
9    disclosed or as to any other document or information relating thereto or concerning
10   the same or related subject matter. However, any Party may claim that the
11   intentional disclosure of Protected Information by the Designating Party to anyone
12   other than the Designating Party and its counsel, without the confidential designation,
13   be deemed a waiver of any claimed protection.
14         5.2    The Parties agree that the inadvertent production of any material
15   protected from disclosure under the attorney-client communication privilege, the
16   attorney work product doctrine, the joint defense privilege or any other applicable
17   privilege or protection, shall not constitute a waiver of such privilege or protection.
18   Such material and all copies thereof shall be returned immediately to the producing
19   Party if (a) it appears on the face the document to have been inadvertently produced
20   or (b) upon written request of the producing Party; provided however, in the event
21   of electronic material inadvertently produced, the Party receiving such material
22   shall immediately delete such electronic material and copies thereof and notify the
23   Producing party of the deletion. The producing Party shall maintain unaltered
24   copies of all materials returned or deleted pursuant to this provision and the return
25   or deletion of such materials is without prejudice to any right to challenge the
26   privileged or protected status of the materials. In the event of an inadvertent
27   production of privileged material in the course of formal discovery proceedings, the
28                                                                                      Page 13
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                        508014.1
1    producing Party must provide a privilege log in place of any returned or destroyed
2    materials.
3          5.3    Nothing in this Order shall be deemed to preclude a Designating Party
4    from de-designating any Protected Information at any time. The Designating Party
5    shall notify all Receiving Parties in writing of its intent to de-designate, at which
6    time the document or information shall no longer be treated as Protected
7    Information under this Order. The Designating Party shall also produce new copies
8    of the documents or information without any confidentiality designations, and shall
9    bear all reasonable costs related thereto.
10   6.    CHALLENGING DESIGNATIONS
11         6.1    Nothing in this Order shall be deemed to preclude a Receiving Party
12   from seeking permission of the Court to release information designated under this
13   Order as: (i) “Confidential Information;” (ii) “Confidential-Restricted Information;”
14   (iii) “Confidential-Plaintiff Only Information;” or (iv) “Confidential-For
15   Designated Parties Only.” If a dispute arises regarding the designation of documents
16   or information as Protected Information, the following procedures shall be followed:
17         6.2    In the event that a Receiving Party believes, in good faith, that a
18   document or information produced or disclosed which has been designated as
19   Protected Information under the Order is not confidential or should not be
20   designated as: (i) “Confidential Information;” (ii) “Confidential-Restricted
21   Information;” (iii) “Confidential-Plaintiff Only Information;” or (iv) “Confidential-
22   For Designated Parties Only,” such counsel shall send counsel for the Designating
23   Party a written request specifically identifying the information or document (by
24   Bates-number) sought to be disclosed and the reasons why said information or
25   document should not be so designated and/or subject to this Order. Within fifteen
26   (15) business days of receipt of such a written request, counsel for the Designating
27   Party shall meet and confer with counsel for the challenging Party.
28                                                                                      Page 14
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                        508014.1
1          6.3    If the challenging Party and Designating Party are unable to agree
2    upon a satisfactory resolution within the fifteen (15) day period under Paragraph
3    6.2 (or any additional period agreed to in writing by the challenging Party), the
4    Designating Party may file a motion seeking a protective order concerning such
5    information or documents that have previously been produced or disclosed under
6    the Order within fifteen (15) business days after the expiration of such fifteen (15)
7    day meet and confer period (or any additional period agreed to, in writing, by the
8    challenging Party). If the Designating Party fails to seek a protective order within
9    such time period, the Designating Party shall be deemed to have consented to the
10   change in designation sought by the Receiving Party. The Designating Party shall
11   also produce new copies of the documents or information without any confidentiality
12   designations or with the designation sought by the Receiving Party, and shall bear all
13   reasonable costs related thereto.
14         6.4    If a dispute arises under Paragraph 6.1, no Party may disclose
15   Protected Information in a manner contrary to its designation unless the Designating
16   Party subsequently consents to disclosure or prior to ten (10) days after the Court has
17   issued an order allowing disclosure or as otherwise ordered by the Court. To the
18   extent the Court rules that any information designated as Protected Information is not
19   entitled to the confidentiality protection asserted by the Designating Party, the
20   Designating Party shall produce new copies of the documents or information without
21   any confidentiality designations or with the designation sought by the Receiving
22   Party, and shall bear all reasonable costs related thereto.
23   7.    SUBPOENAS
24         7.1    Any Receiving Party that receives a subpoena or other process from a
25   non-Party, or order, to produce or disclose Protected Information shall provide the
26   Designating Party with written notice thereof (which notice shall include a copy of
27   the subpoena or other process or order or other information necessary to reasonably
28                                                                                       Page 15
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                         508014.1
1    inform) within seventy-two (72) hours of receipt of said written notice to enable the
2    Designating Party to take whatever action it deems appropriate. The Designating
3    Party may then seek an order from the court issuing the subpoena, process, or order
4    that prohibits and/or limits the scope of any disclosure, and shall provide notice of
5    such application to the Party receiving the subpoena or other process or order. The
6    Receiving Party may comply with the subpoena, process, or order on the last day
7    specified for compliance therewith, unless the Designating Party has sought an
8    order prohibiting and/or modifying the disclosure sought, and shall comply with
9    any subsequent order of court prohibiting and/or limiting the scope of any
10   disclosure.
11   8.    FINAL DISPOSITION
12         8.1     Within ninety (90) days of any written request, made after the
13   termination of this Litigation, including appeals, the Party to whom the Protected
14   Information was produced shall either: (1) return all such Protected Information and
15   all copies, portions, excerpts, and extracts (excluding excerpts or extracts
16   incorporated into any privileged memoranda) to the Designating Party; or (2)
17   provide the Designating Party with a written certification, that all Protected
18   Information provided to them, as well as all Protected Information they provided to
19   others, has, to the best of their knowledge, been destroyed. To the extent it is not
20   reasonably possible to destroy or return certain Protected Information in the
21   possession of a Receiving Party — e.g., some Protected Information was attached to
22   an email — such Receiving Party agrees to maintain the confidentiality of such
23   Protected Information and shall provide a written certification to that effect.
24   9.    MISCELLANEOUS
25         9.1     This Order in no way alters the law regarding the type of information
26   that may be deemed Protected Information nor the burdens for demonstrating
27   confidentiality or the right to discovery of Protected Information. Nothing in this
28                                                                                     Page 16
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                       508014.1
1    Order shall be deemed to preclude the Parties from requesting the Court, by noticed
2    motion, to modify the terms of the Order regarding the treatment of Protected
3    Information. This provision shall not be construed as an agreement by any Party to
4    such a modification, and, in the event that such modification is sought, the Parties
5    reserve the right to raise any and all arguments and to invoke any and all laws in
6    opposition to such modification. Any modification sought shall not apply unless
7    and until ordered by the Court.
8          9.2       Intentional disclosure of Protected Information in violation of this
9    Order by a Party or other person authorized to receive Protected Information
10   pursuant to this Order may subject the violating person to sanctions for contempt of
11   court, as well as any other statutory or common law remedies that may be available
12   to the Designating Party.
13         9.3       Nothing in this Order shall limit a person or entity’s right to seek or
14   object to discovery of and/or the disclosure of information or documents on any
15   basis, including but not limited to being Protected Information, alter the burdens for
16   objecting to or obtaining discovery of Protected Information, or affect the
17   admissibility or inadmissibility of any Protected Information.
18         9.4       Nothing in this Order shall prevent a Designating Party from
19   disclosing its own Protected Information to any person or otherwise using that
20   information for purposes of this Litigation. Whether such disclosure waives the
21   protection of this Order or results in that disclosed material becoming discoverable
22   by other Parties shall be determined by the Court according to the facts and the
23   relevant law.
24         9.5       Even after the termination of this Litigation, the confidentiality
25   obligations imposed by this Order shall remain in effect until a Designating Party
26   agrees otherwise in writing or a court order otherwise directs. The Court shall
27
28                                                                                          Page 17
     PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                          508014.1
1    retain jurisdiction following termination of the Litigation for the purpose of
2    enforcing any provisions of this Order.
3          9.6    This Order may be amended or superseded by written agreement of the
4    Parties and order of the Court, or by order of the Court.
5    IT IS SO STIPULATED.
6
7    Dated: February 26, 2020               ROGERS JOSEPH O'DONNELL
8
9                                           By: /s/ Alecia E. Cotton
                                                  RENÉE D. WASSERMAN
10                                                ALECIA E. COTTON
                                                  EMILY A. WIESER
11
                                                   Attorneys for Defendant
12                                                 BRISTOL FARMS
13
14
     Dated: February 26, 2020               WILSHIRE LAW FIRM
15
16
                                            By: /s/ Thiago Coelho
17                                                BOBBY SAADIAN
                                                  THIAGO COELHO
18
                                                   Attorneys for Plaintiff
19                                                 JAMES FARR
20
21   IT IS SO ORDERED.
22
23
24   Dated: February 26, 2020                     /s/ Jacqueline Chooljian
25                                          Honorable Jacqueline Chooljian
                                            United States Magistrate Judge
26
27
28                                                                                    Page 18
     PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                      508014.1
1
                                         EXHIBIT 1

2                     Stipulation To Be Bound By Protective Order
3
4                                     [Name of Defendant Party] hereby agrees and
5    stipulates to be bound by the terms of the Protective Order entered by the Court in
6    the action entitled JAMES FARR V. BRISTOL FARMS, USDC Central District
7    Court Case No. 2:19-cv-05800-MWF-JC.
8
9    Dated:                                 By: ___________________________
10
                                                   ___________________________
11                                                 Printed Name
12
                                                   ___________________________
13                                                 Title
14
                                                   ___________________________
15
                                                   Defendant Name
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                   Page 19
     PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                    508014.1
1                                         EXHIBIT 2
2          I _______________________ [name] have read the Protective Order,
3    attached hereto as Exhibit A, in the action entitled JAMES FARR V. BRISTOL
4    FARMS, USDC Central District Court Case No. 2:19-cv-05800-MWF-JC, and
5    agree, on behalf of myself, and those in my organization,
6    _____________________, that if any Protected Information is provided to me
7    pursuant to the terms of the Order, I and those in my organization will be bound by
8    and comply with the terms of the Order and will maintain that information as
9    confidential in the manner designated under the Order. I will not disclose Protected
10   Information to others, including in my organization, unless permitted under the
11   Order.
12         I declare under penalty of perjury of the laws of the State of California that
13   the foregoing is true and correct.
14
15
     Dated: ___________________________

16
17
     Name: ___________________________

18
19   Signature: ________________________

20
21   For: ____________________________

22
23
24
25
26
27
28                                                                                     Page 20
      PROTECTIVE ORDER – CASE NO: 2:19-cv-05800-MWF-JC
                                                                                      508014.1
